 1     Stephen D. Finestone (125675)
       Jennifer C. Hayes (197252)
 2     Ryan A. Witthans (301432)
       FINESTONE HAYES LLP
 3     456 Montgomery Street, Floor 20
       San Francisco, CA 94104
 4     Tel. (415) 421-2624
       Fax (415) 398-2820
 5     sfinestone@fhlawllp.com
       jhayes@fhlawllp.com
 6
       Attorneys for Debtor
 7     Munchery, Inc.

 8
                              UNITED S TATES BANKRUPTCY COURT
 9
                              NORTH ERN DISTRICT OF CALIFORNIA
10
                                      SAN FRANCISCO DIVIS ION
11

12
        In re                                             Case No. 19-30232-HLB
13                                                        Chapter 11
        MUNCHERY, INC.,
14                                                        PROOF OF SERVICE OF REQUEST
        Debtor and Debtor-in-Possession.                  FOR ENTRY OF ORDER BY DEFAULT
15                                                        ON OBJECTION TO CLAIM OF SAN
                                                          MATEO COUNTY (CLAIM NO. 38)
16

17

18

19              I, the undersigned, declare that I am over the age of eighteen years and am not a party to

20     the above-entitled case; my business address is 456 Montgomery Street, 20th Floor, San Francisco,

21     CA 94104.

22         1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)
               Pursuant to controlling General Orders and Local Bankruptcy Rules, service of the
23     foregoing was accomplished by the court via NEF and link to the document. On September 12,
       2020, I checked the CM/ECF docket for this action and determined that the following persons
24     are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
25     below. The NEF transmissions that are on the list to receive are:

26     REQUEST FOR ENTRY OF ORDER BY DEFAULT ON OBJECTION TO CLAIM OF
       SAN MATEO COUNTY (CLAIM NO. 38)
27
       DECLARATION OF JENNIFER C. HAYES IN SUPPORT OF REQUEST FOR ENTRY
28
       OF ORDER BY DEFAULT ON OBJECTION TO CLAIM OF SAN MATEO COUNTY
                                                                                                          1

     Case: 19-30232       Doc# 397     Filed: 09/12/20     Entered: 09/12/20 14:00:09       Page 1 of
                                                    3
 1     (CLAIM NO. 38)

 2           Mikel R. Bistrow on behalf of Creditor PayPal, Inc. sometimes doing business as
             Braintree
 3
             mikel.bistrow@dinsmore.com, caron.burke@dinsmore.com
 4
             Christopher Celentino on behalf of Creditor PayPal, Inc. sometimes doing business as
 5           Braintree
             chris.celentino@dinsmore.com, caron.burke@dinsmore.com
 6
             Jacquelyn H. Choi on behalf of Creditor County of Los Angeles
 7
             jacquelyn.choi@rimonlaw.com
 8
             Gail Lin Chung on behalf of Plaintiff Christina Brooks
 9           gcl@raisnerroupinian.com, jenny--hoxha--5459@ecf.pacerpro.com
10           David J. Cook on behalf of Creditor Performance Food Group, Inc.
             cook@squeezebloodfromturnip.com
11

12           Terri H. Didion on behalf of Debtor Munchery, Inc.
             terri.didion@usdoj.gov, patti.vargas@usdoj.gov
13
             Leonardo D. Drubach on behalf of Creditor EUREKA VENTURES VI, LLC
14           leo@9000Law.com
15
             Trevor Ross Fehr on behalf of U.S. Trustee Office of the U.S. Trustee / SF
16           trevor.fehr@usdoj.gov

17           John D. Fiero on behalf of Attorney Official Committee of Unsecured Creditors
             jfiero@pszjlaw.com, ocarpio@pszjlaw.com
18

19           Stephen D. Finestone on behalf of Debtor Munchery, Inc.
             sfinestone@fhlawllp.com
20
             Steven T. Gubner on behalf of Creditor Ryder System, Inc.
21           sgubner@ebg-law.com, ecf@bg.law
22           Laurie Hager on behalf of Creditor Triple B Corporation dba Charlies Produce
23           lhager@sussmanshank.com

24           Robert G. Harris on behalf of Interested Party Conrad Chu
             rob@bindermalter.com
25
             Jennifer C. Hayes on behalf of Debtor Munchery, Inc.
26
             jhayes@fhlawllp.com
27
             Kristen G. Hilton on behalf of Creditor Triple B Corporation dba Charlies Produce
28           Jbolstad@sussmanshank.com

                                                                                                      2

     Case: 19-30232    Doc# 397     Filed: 09/12/20    Entered: 09/12/20 14:00:09         Page 2 of
                                                 3
 1            Gary M. Kaplan on behalf of Creditor Nextdoor.com
              gkaplan@fbm.com, calendar@fbm.com
 2
              Eric M. Kyser on behalf of Creditor Riviera Produce Corp.
 3
              ekyser@martynlawfirm.com, admin@martynlawfirm.com
 4
              Michael Lauter on behalf of Creditor Comerica Bank
 5            mlauter@sheppardmullin.com

 6            Kyle Mathews on behalf of Creditor Comerica Bank
              kmathews@sheppardmullin.com
 7

 8            Krikor J. Meshefejian on behalf of Creditor Urban Leaf Co. dba The Produce Company
              kjm@lnbyb.com
 9
              June Monroe on behalf of Creditor L.A. Specialty Produce Co. dba San Francisco
10            Specialty
              june@rjlaw.com, shelly@rjlaw.com
11

12            Office of the U.S. Trustee / SF
              USTPRegion17.SF.ECF@usdoj.gov
13
              Julie C. Reagin on behalf of Creditor IRS
14            julie.reagin@usdoj.gov, manik.bowie@usdoj.gov
15
              Jason Rosell on behalf of Attorney Official Committee of Unsecured Creditors
16            jrosell@pszjlaw.com, mrenck@pszjlaw.com

17            Ariella T. Simonds on behalf of Interested Party TableArt Inc.
              asimonds@ktbslaw.com
18

19            Ryan A. Witthans on behalf of Debtor Munchery, Inc.
              rwitthans@fhlawllp.com
20

21     I declare under penalty of perjury under the laws of the United States of America that the foregoing
       is true and correct. Executed on September 12, 2020, in Contra Costa County, California.
22

23                                                          Jennifer C. Hayes
                                                            Jennifer C. Hayes
24

25

26

27
28

                                                                                                         3

     Case: 19-30232      Doc# 397      Filed: 09/12/20    Entered: 09/12/20 14:00:09        Page 3 of
                                                    3
